Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant presents Claims 1-20 for examination.  The Office rejects Claims 1-20 as detailed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claims below are analyzed under the new 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) including the October 2019 Update.
(Independent) Claims 1, 8, 15, and all corresponding dependent claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: 
STEP 1
With respect to Step 1 of the Alice analysis, the claims nominally fall within the statutory categories of invention.
…Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The 2019 Revised Patent Subject Matter Eligibility Guidance does not change Step 1 or the streamlined analysis, which are discussed in MPEP 2106.03 and 2106.06, respectively.

(2019 PEG, P14)

–– In this case, (independent) Claims 1, 8, and 15 nominally relate to the statutory machine, process, and machine categories of invention, respectively.
STEP 2A, Prong One
Under Step 2A, Prong One, the claims recite at least one judicial exception.
Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.  This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO’s prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two.

(2019 PEG, P15)
…

In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):

a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;

b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

[Further, Claims are directed to a mental process when “the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper.’”  (P11, n.15)]

(2019 PEG, P9-11)
…

–– In this case, the independent claims recite
(1, 8, 15) ...parse a document to extract features of the document; generate source code for a machine learning model based on the extracted features; ...determine, based on the computing statistics, a hardware restriction for a portion of the source code; and add the hardware restriction to the portion of (i.e., edit) the source code such that the hardware restriction is enforced when the portion of the source code is executed.
The highlighted independent claim limitations—including parsing, generating code, determining, and editing—correspond to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (i.e., mental processes).  That is, “the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper.’”  (2019 PEG, P11, n.15)
The dependent claims recite 
(2, 9, 16) ...determine, based on usage statistics, a first portion of a logit layer of the machine learning model that is used less than a second portion of the logit layer; and remove a second portion of the (i.e., editing) source code that implements the first portion of the logit layer.
(3, 10, 17)  ...generate second source code to approximate the first and second portions of the logit layer.
(4, 11, 18)  ...wherein the hardware restriction limits one or more of processor usage and memory usage when the portion of the source code is executed [further defines the content of the editing].
(5, 12, 19)  ...wherein the extracted features include one or more of a table and a graph [further refines the results of the parsing].
 (6, 13, 20)  ...validate that the source code fulfills the extracted features before the source code is deployed.
(7, 14)  ...generate, based on the computing statistics, a recommended hardware implementation for executing the source code.
The highlighted dependent claim limitations—including determining, editing, generating, and validating—correspond to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (i.e., mental processes).  That is, “the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper.’”  (2019 PEG, P11, n.15)
Accordingly, the claims recite at least one judicial exception.
STEP 2A, Prong Two
Under Step 2A, Prong Two, the claims as a whole do not integrate the recited judicial exception into a practical application of the exception.
In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis. If the additional elements do not integrate the exception into a practical application, then the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept), as explained in Section III.B of the 2019 Revised Patent Subject Matter Eligibility Guidance.

(2019 PEG, P18)
…

The courts have also identified examples in which a judicial exception has not been integrated into a practical application:

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

(2019 PEG, P21)

–– In this case, the independent claims additionally recite
(1, 8, 15) ...a memory; and a hardware processor communicatively coupled to the memory [<< using a computer as a tool to perform an abstract idea]...retrieve, from a database, computing statistics for executing previous machine learning models [storing/retrieving information]....
The highlighted limitations correspond to [1] using a computer as a tool to perform an abstract idea and [2] to storing/retrieving information, which add insignificant extra-solution activity to the judicial exception. Accordingly, as a whole they fail to integrate the recited judicial exceptions into a practical application of the exception.
The dependent claims additionally recite
(2-7, 9-14, 16-20) ...a hardware processor [<< using a computer as a tool to perform an abstract idea].
These dependent claim limitations further detail the elements of the independent claims that correspond to [1] using a computer as a tool to perform an abstract idea.  Accordingly, as a whole they fail to integrate the recited judicial exceptions into a practical application of the exception.
Thus, the claims as a whole do not integrate the recited judicial exception into a practical application of the exception.
STEP 2B
 With respect to Step 2B of the Alice analysis, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application.
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: …ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60….

MPEP § 2106.05(I)(A)
….

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and

vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

MPEP § 2106.05(d)(II)(i-vi)

–– In this case, the independent claims additionally recite
 (1, 8, 15) ...a memory; and a hardware processor communicatively coupled to the memory [<< generic computer components performing generic computer functions] ...retrieve, from a database, computing statistics for executing previous machine learning models [storing/retrieving information]....
The first set of limitations [1] recite generic computer components performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  The second set [2] recites storing/retrieving information, which is recognized by the courts as a well‐understood, routine, and conventional computer function (See MPEP § 2106.05(d)(II)(i),(iii), and (iv)).  
The dependent claims additionally recite
(2-7, 9-14, 16-20) ...a hardware processor [generic computer performing generic computer functions].
These dependent claim limitations further detail the elements of the independent claims that correspond to [1] generic computers performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 
Further, looking at the limitations as an ordered combination adds nothing more that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology, they merely use existing technology for the same purpose for which it was intended.  
In sum, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-E*] relate to using AI to manage memory and CPU bandwidth. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. T./
Examiner, Art Unit 2191
7 June 2022
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191